NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-10251

                Plaintiff-Appellee,             D.C. No. 2:12-cr-00455-HDM-
                                                PAL-2
 v.

CHARLES BO MUMPHREY,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                  Howard D. McKibben, District Judge, Presiding

                             Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Charles Bo Mumphrey appeals pro se from the district court’s order denying

his motion for a sentence reduction under section 404 of the First Step Act of 2018.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Mumphrey contends that the First Step Act allows for a reduction of the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sentence imposed in connection with his conviction for interfering with commerce

by robbery, in violation of 18 U.S.C. § 1951, because his career offender

designation was based, in part, on a prior crack cocaine conviction. “Statutory

interpretation is a question of law that we review de novo.” United States v.

Aruda, 993 F.3d 797, 799 (9th Cir. 2021) (internal quotation marks omitted). No

provision of the Act authorizes a sentence reduction in this case. See First Step

Act §§ 401-04. Contrary to his contention, section 404 does not apply to

Mumphrey because his current Hobbs Act robbery conviction is not an offense for

which “the statutory penalties . . . were modified by section 2 or 3 of the Fair

Sentencing Act of 2010.” Id., § 404(a); United States v. Kelley, 962 F.3d 470, 472

(9th Cir. 2020) (discussing scope of Fair Sentencing Act).

      Mumphrey’s motions for sentence reduction and relief under the First Step

Act are denied.

      AFFIRMED.




                                          2                                     20-10251